Citation Nr: 0802573	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-37 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostatitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision, which 
denied a claim for service connection for prostatitis.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

In November 2007, the accredited representative's motion to 
advance the veteran's claim on the Board's docket due to the 
veteran's age was granted.  See 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's prostatitis is not shown by competent medical 
evidence to be etiologically related to a disease, injury, or 
event in service.


CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in April 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In regards to the duty to assist, the result of the RO's 
development indicates that some of the veteran's service 
medical records may have been lost in a 1973 fire at the 
National Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri.  VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met.  Exhaustive attempts were made 
to obtain the entirety of the veteran's service medical 
records.  A July 2003 response from the National Personnel 
Records Center indicated that the veteran's service medical 
records were destroyed in a fire.  The claims folder does, 
however, contain pertinent clinical records from active duty.  
The claims file contains all available evidence pertinent to 
the claim, including private medical records, VA medical 
records, and any service medical records able to be obtained.  
VA has requested records identified throughout the claims 
process, and the claims file includes the negative replies 
from facilities that indicated they did not have the 
veteran's records.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a June 2004 examination.  The claims file was 
reviewed.  The Board finds this examination report and the 
opinion of the examiner sufficient upon which to base 
decision.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that the claims folder contains a private 
medical record indicating that the veteran received treatment 
for acute cystitis with pyuria in June 1946, during active 
duty.  See Drs. Relihan & Relihan treatment record, June 
1946.  A U.S. Naval Hospital clinical record dated the next 
day confirms that the veteran had seen his private physician 
while on leave, was diagnosed with acute cystitis, and had 
been treated with medication.  It was noted that the 
veteran's suprapubic pain had disappeared but that he had a 
little dysuria.  It is pointed out that the veteran's service 
medical records (e.g., his entrance and separation 
examination reports) were destroyed.  Other evidence on file 
which is contemporaneous with active duty fails to establish 
any complaints, treatment or diagnoses of prostatitis.  

It is clear from the evidence of record that the veteran has 
been currently diagnosed with prostatitis.  See VA 
examination report, June 2004.  However, the claims folder 
contains conflicting evidence as to whether or not the 
veteran's prostatitis can be linked to his active duty 
service.  

In December 2002, a private physician indicated that the 
veteran's past cystitis may be related to his previous benign 
prostatic hypertrophy.  See Nebraska Urology Center, P.C. 
treatment record, December 2002.  In February 2004, a private 
physician stated that it is not possible to know if the 
veteran had a prostate infection in 1946 based on the 
available records.  See Smith County Family Practice letter, 
February 2004.  He went on to say, however, that it may be 
difficult to exclude the possibility that the veteran's 
infection may have predisposed him to prostate infections 
later in life.  Id.  

In June 2004, a VA opinion was rendered.  After reviewing the 
claims file and noting the veteran's medical history, the 
physician stated that "to interpret or to guesstimate that 
the veteran has had chronic and recurring prostatitis since 
1946 would require speculation on the part of a medical 
reviewer."  He went on to note that it is highly unlikely 
that the veteran would have been diagnosed with chronic 
prostatitis in 1946, which would continue through the year 
2004, without having more significant and substantial 
documentation of medical treatment and care for that hiatus 
of approximately 58 years.  Finally, the physician concluded 
that the veteran's prostatitis is less likely than not 
secondary to the veteran's urinary tract infection/acute 
cystitis sustained and recorded in 1946.     

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the June 2004 VA examination report, the physician 
specifically indicated that he reviewed the claims folder in 
its entirety and gave a detailed rationale for his opinions.  
The December 2002 private treatment record and the February 
2004 letter from the private physician, however, are 
inadequate in part because they contain speculative 
conclusions.  The December 2002 private treatment record 
indicated that the veteran's prostatitis may be related to 
his past cystitis.  In the February 2004 letter, the private 
physician stated that it would be difficult to exclude the 
possibility that the veteran's infection predisposed him to a 
prostate infection.  These opinions are not sufficient to 
raise a reasonable doubt.  See, e.g., Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the appellant 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative).  Furthermore, neither treatment record 
indicates that a review of the veteran's entire claims file 
was undertaken before the opinions were rendered.  

Therefore, in light of the fact that the December 2002 and 
February 2004 private opinions are speculative and do not 
indicate that they were based on a complete review of the 
veteran's claims folder, the Board finds the June 2004 VA 
opinion to be more probative and concludes that the veteran's 
prostatitis was not incurred in or aggravated by active 
service.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  As the competent medical evidence of record does not 
reflect that the veteran had prostatitis in service and no 
competent medical opinion has definitively related his 
prostatitis to service, the veteran's claim must fail.  See 
Hickson, supra. 

The Board acknowledges the veteran's assertions that he 
currently has prostatitis as the result of an infection 
incurred during his active duty service.  See Appellate Brief 
Presentation, September 2007.  The veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  Likewise, while it is argued that 
medical literature regarding bladder infections or cystitis 
provided by the veteran is supportive of the claim for 
service connection, the Board finds that such generic texts, 
which do not address the facts in this particular veteran's 
own case, and with a sufficient degree of medical certainty, 
do not amount to competent medical evidence of causality. 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

In addition, it should be noted that the first evidence of 
record that the veteran may have had prostatitis is from 
1978, over 30 years after his discharge from service.  See 
generally Smith Center Medical Group treatment records, 
January 1978.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

To the extent that the veteran has argued that urinary tract 
infections caused or aggravated prostatitis after service 
(independent of any direct connection to active duty), it is 
pointed out that urinary tract infections are not service-
connected and secondary service connection cannot be 
established as a matter of law.  See 38 C.F.R. § 3.310(a) 
(2007).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for prostatitis as a residual of 
urinary tract infections must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to service connection for prostatitis is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


